Title: From James Madison to William Eustis, 8 September 1811
From: Madison, James
To: Eustis, William


Dear SirMontpelier Sepr. 8. 1811
Your favor of the 2d. was duly recd. The course which the B. Govt. pursues, particularly in sending a Squadron to our Coasts, with such menacing indications, calls for our vigilance in every respect; and incidents may ensue, which would make a stronger claim on the services of the Members of the Ct. Mart: at Frederick town, than is made by the Object of that Court. It is so desirable nevertheless that this object should be fulfilled, that I think we ought not to be too hasty, in interfering with it; I am the less willing to presume a sudden & perfidious blow agst. our forts or towns, as the most recent articles of information from Europe do not favor temerity in the existing Cabinet of G. B. and as Mr. Foster’s communication to Mr. Monroe, founded on the arrival of the special Messenger, and relating to the encounter between a frigate & the British Ship, simply demands in the usual form, a disavowal & reparation on the part of this Govt., modestly referring to the example given by G. B. in the case of the Chesapeake. Perhaps it might not be amiss, to signify to the officers at Fredk. Town, the expediency of holding themselves in momentary readiness to repair to their military posts. It might be well also for you & Mr. Hamilton to consult on the Mutual arrangements and orders, which might most contribute to the security, of the ports & places requiring the most prompt attention. N. York, of course, will not escape it.
I enclose a letter from Mr. Strode in behalf of a Mr. Morrison, whose case is better known to you, than to me. I signified this to Mr. M. and remarked that you would doubtless make the proper decision on it. As it is not a time for diminishing the chances of multiplying arms, it is the more natural to lean to the indulgent side, as far as necessary rules will permit, and future confidence may be secured. Accept my respects and best wishes
James Madison
